Citation Nr: 0937578	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  08-17 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as anxiety, major depressive disorder, 
dissociative disorder, and posttraumatic stress disorder 
(PTSD), to include as secondary to a service-connected back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  

In June 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA must make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159.  A review of the record shows the Veteran was 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate his claim for service 
connection by correspondence dated in December 2004 and 
November 2007.  

There are several problems in this case.  In March 2009 and 
July 2009, the Veteran submitted additional evidence to the 
RO and to the Board, respectively.  The documents, including 
records for recent treatment for PTSD and depression, as well 
as proof of service aboard the USS ENTERPRISE, were submitted 
without signed waivers of initial RO consideration of the 
evidence.  See 38 C.F.R. § 20.1304 (2008).  Therefore, these 
documents must be returned to the RO for preparation of a 
supplemental statement of the case (SSOC) before the appeal 
can proceed before the Board. 

The Board notes that despite the Veteran's written statements 
related to his claimed in-service stressors, the RO never 
requested that he complete and submit a PTSD questionnaire 
and never sent him information regarding a Military Sexual 
Assault claim.  However, in his December 2006 signed 
statement, the Veteran: dated the death of Paul Miller aboard 
the USS ENTERPRISE on January 16, 1988; described Operation 
Praying Mantis on April 18, 1988, when the USS ENTERPRISE 
destroyed oil platforms and sunk several Iranian naval 
vessels; and stated that his commanding officer and two 
others were killed on June 5, 1988, when they ejected upside 
down and into the sea not because of pilot error but 
subsequent to what the Veteran contended was his failure to 
properly service their aircraft before takeoff.  The RO has 
maintained that the Veteran's in-service stressors were 
unverified because he had not provided sufficient information 
or the type of information necessary to permit a meaningful 
search from the U.S. Army and Joint Services Records Research 
Center (JSRRC).  During the Veteran's Board hearing, it was 
noted that VA had not obtained ship or deck logs to verify 
that the individuals named by the Veteran had died aboard the 
USS ENTERPRISE on the dates related by the Veteran.

The Board has reviewed the record and is of the opinion that 
additional development is required.  The AMC/RO should 
request verification of at least some of the Veteran's in-
service stressors based on the specific dates he provided and 
the specific names of individuals who died on those dates 
while onboard the USS ENTERPRISE.  On remand, the AMC/RO 
should take appropriate measures to request verification of 
the Veteran's claimed in-service stressors, including 
requesting that the Veteran complete a PTSD questionnaire and 
using the time periods he has provided when requests are 
prepared for the JSRCC or when requesting the relevant ship's 
deck logs. 

The Board notes that, in relation to the PTSD issue, the 
Veteran also has asserted an in-service stressor involving a 
personal sexual assault.  On November 10, 2005, VA 
promulgated Training Letter 05-04, addressing Military Sexual 
Trauma.  On remand, the AMC/RO must determine what additional 
development is needed to assist the Veteran in developing 
this issue.

The Board also notes that the Veteran was provided a VA 
mental examination in March 2005.  This examination began as 
an evaluation for a mental disorder other than PTSD, but the 
examiner proceeded to evaluate the Veteran for PTSD rather 
than for a mental disorder other than PTSD when she found the 
Veteran exhibiting strong indicia of PTSD midway through the 
examination.  She found that he met the criteria for PTSD due 
to extraordinary trauma both as a child and in his Navy 
career aboard ship, and diagnosed PTSD with dissociative 
disorder.  Unfortunately, the examiner did not have access to 
the claims file when she examined the Veteran.  The examiner 
did not clearly discuss whether his claimed PTSD pre-existed 
service or was aggravated during service or was due to 
another service-connected disability.  

A subsequent VA examination in September 2007 for 
employability noted that the Veteran was hospitalized for 
psychiatric care in October 2006, April 2007, August 2007 and 
October 2007, but included no psychiatric diagnoses.  During 
his Board hearing, the Veteran testified that what he 
experienced during service may have exacerbated what he had 
suffered earlier due to his parents (see transcript at p. 
13).

In this case, the RO has not clearly determined whether there 
is clear and unmistakable evidence that any currently 
diagnosed psychiatric disorder, including PTSD, pre-existed 
the Veteran's entry into active military service in July 1987 
and was not aggravated by service.  While the March 2005 VA 
examiner opined that the Veteran's PTSD was "augmented" by 
childhood dissociative trauma, she failed to state whether 
either the Veteran's PTSD or any acquired psychiatric 
disorder was aggravated during the Veteran's period of active 
service, or whether either was due to service or to a 
service-connected back disability.  Therefore, on remand the 
AMC/RO should schedule the Veteran for a VA examination and 
opinion as to whether the Veteran's acquired psychiatric 
disorder, to include PTSD, clearly and unmistakably pre-
existed service; and, if so, whether either increased in 
disability during service (were aggravated or permanently 
worsened) or whether any increase in disability was due to 
the natural progression of the disease during the Veteran's 
period of service.  If an acquired psychiatric disorder, to 
include PTSD, did not pre-exist service, the examiner is then 
requested to opine whether it is more likely than not (a 50 
percent probability or greater) that the Veteran's acquired 
psychiatric disability, to include PTSD, is due to service or 
to his service-connected back disability.

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA records.  The claims file reflects 
that the Veteran has received outpatient medical treatment 
from VA's New Mexico Health Care System; however, as the 
claims file only includes records from those facilities dated 
up to August 2007, and then for the period from November 2008 
to July 2009, any additional records from those facilities 
should be obtained.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to undertake 
development of service connection for 
PTSD pursuant to Training Letter 05-04, 
addressing Military Sexual Trauma, and 
should request that the Veteran and his 
representative complete and submit VA's 
PTSD Stressor Questionnaire.  

2.  The AMC/RO should contact the Veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, that treated the Veteran 
for his claimed psychiatric disorders.  
Of particular interest are any 
outstanding records of evaluation and/or 
treatment from VA's New Mexico Health 
Care System, from August 2007 to November 
2008, and from July 2009 to the present.  
After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  Thereafter, the AMC/RO should prepare 
a summary of the claimed in-service 
stressors as set forth by the Veteran in 
his written statements, his Board 
hearing, and in his stressor 
questionnaire and prepare a request to 
the U.S. Army and Joint Services Records 
Research Center (JSRCC), or seek to 
obtain the relevant ship's deck logs, 
citing to the time frames presented by 
the Veteran when he alleges several 
service members were killed while aboard 
the USS ENTERPRISE.  

4.  Following the above, the AMC/RO must 
make a specific determination, based upon 
the complete record, with respect to 
whether the Veteran engaged in combat 
while aboard the USS ENTERPRISE and, if 
not, whether he was exposed to a stressor 
or stressors in service and, if so, what 
was the nature of the specific stressor.  
If the AMC/RO determines that the record 
establishes the existence of a stressor, 
the AMC/RO must specify what stressor in 
service it has determined is established 
by the record.

5.  After all available records have been 
obtained and associated with the claims 
file, the Veteran should be scheduled for 
examination by a psychiatrist or 
psychologist who should then fully 
respond to the questions posed by the 
Board herein.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
Following a review of the claims folder 
and an examination of the Veteran, the 
examiner then should provide an opinion 
with respect to:

A.  Whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran's acquired psychiatric 
disorder pre-existed the Veteran's entry 
into service in July 1987; and, if so: 

B.  Whether the disorder was aggravated 
(permanently worsened) as the result of 
active service, and, if so, whether that 
increase in disability was due to the 
natural progression of the disease; or 

C.  If the Veteran's acquired psychiatric 
disorder did not pre-exist service, then 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran's acquired psychiatric 
disorder is due to his period of service, 
including whether the Veteran developed 
PTSD as a result of identified inservice 
stressors or as a result of his 
participation in naval combat; or

D.  Whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran's acquired psychiatric 
disorder is secondary to his service-
connected back disability.
    
All examination findings, along with the 
complete rationale for the opinions 
expressed, should be set forth in the 
examination report.  Sustainable reasons 
and bases must be given for any opinions 
rendered.

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

7.  After completion of the development 
requested above, and any additional 
development deemed necessary, the issue 
of entitlement to service connection for 
an acquired psychiatric disorder, claimed 
as anxiety, major depressive disorder, 
dissociative disorder, and PTSD, to 
include as secondary to a service-
connected back disability, should be 
reviewed with consideration of all 
applicable laws and regulations and on 
the basis of all the evidence on file, 
including additional evidence submitted 
by the Veteran in March and July 2009.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



